                     Case 2:21-cv-00787-TLN-KJN Document 10 Filed 09/13/21 Page 1 of 3


               1 Nicole Y. Blohm (Bar No. 177284)
                   nblohm@mmhllp.com
               2 Kristin Kyle de Bautista (Bar No. 221750)
                   kkyle@mmhllp.com
               3 MESERVE, MUMPER & HUGHES LLP
                   1000 Wilshire Boulevard, Suite 1860
               4 Los Angeles, California 90017-2457
                   Telephone: (213) 620-0300
               5 Facsimile: (213) 625-1930
               6 Attorneys for Defendant
                   LIFE INSURANCE COMPANY OF NORTH AMERICA
               7
               8                               UNITED STATES DISTRICT COURT

               9                              EASTERN DISTRICT OF CALIFORNIA

              10
              11 SUREENA BAINS-TAKHER,                             )   Case No. 2:21-cv-00787-TLN-KJN
                                                                   )
              12                 Plaintiff,                        )   STIPULATION RE STANDARD OF
                                                                   )   REVIEW AND ORDER THEREON
              13          vs.                                      )
                                                                   )   Judge:   Hon. Troy L. Nunley
              14 LIFE INSURANCE COMPANY OF NORTH                   )   Ctrm:    2, 15th Floor
                 AMERICA,                                          )
              15                                                   )   Complaint Filed:     May 3, 2021
                                 Defendant.                        )
              16                                                   )

              17
              18          Plaintiff Sureena Bains-Takher (“Plaintiff”) and Defendant Life Insurance Company of North

              19 America (“LINA”), by and through their respective counsel, hereby submit the following Stipulation
              20 Regarding the Standard of Review.
              21          1.     WHEREAS, the parties agree that this case is governed by the Employee Retirement

              22 Income Security Act of 1974 (“ERISA”), 29 U.S.C. Section 1132, et seq.
              23          2.     WHEREAS, one of the issues to be litigated in an ERISA benefits claim is whether

              24 the standard of review is abuse of discretion or de novo;
              25          3.     WHEREAS, the parties have agreed that the applicable standard of review in this case

              26 will be de novo, in exchange for Plaintiff’s agreement to withdraw pending written discovery
              27 (Interrogatories, Set One; Requests for Production of Documents, Set One; and Requests for
              28 Admission, Set One), and to forego any further discovery in this case.
LAW OFFICES
                                                                   1                  Case No. 2:21-cv-00787-TLN-KJN
 MESERVE,
 MUMPER &                                                                    STIPULATION RE STANDARD OF REVIEW
HUGHES LLP                                                                                               AND ORDER
                     Case 2:21-cv-00787-TLN-KJN Document 10 Filed 09/13/21 Page 2 of 3


               1          4.     WHEREAS, the parties’ agreement as to the standard of review in exchange for no

               2 discovery relates solely to this particular case and does not give rise to any waiver or prejudice in
               3 any future cases brought against LINA.
               4          Based on the foregoing, IT IS HEREBY STIPULATED, as follows:

               5          The parties agree that this Court shall apply a de novo standard of review in this case. In

               6 exchange, Plaintiff will not pursue discovery in this case. This Stipulation regarding the appropriate
               7 standard of review is specifically limited to the facts and circumstances of this particular case.
               8          IT IS SO STIPULATED.

               9 Dated: September 10, 2021                      Glenn Kantor
                                                                Corinne Chandler
              10                                                Zoya Yarnykh
                                                                KANTOR & KANTOR, LLP
              11
              12
                                                                By:      /s/ Zoya Yarnykh
              13                                                      Zoya Yarnykh
                                                                      Attorneys for Plaintiff
              14                                                      SUREENA BAINS-TAKHER

              15
              16 Dated: September 10, 2021                      Nicole Y. Blohm
                                                                Kristin Kyle de Bautista
              17                                                MESERVE, MUMPER & HUGHES LLP

              18
                                                                By:      /s/ Kristin Kyle de Bautista
              19
                                                                      Kristin Kyle de Bautista
              20                                                      Attorneys for Defendant
                                                                      LIFE INSURANCE COMPANY OF
              21                                                      NORTH AMERICA

              22
              23                                       FILER’S ATTESTATION
              24
                          The filing attorney attests that she has obtained concurrence regarding the filing of this
              25
                   document and its content from the signatories to this document.
              26
              27
              28
LAW OFFICES
                                                                      2                 Case No. 2:21-cv-00787-TLN-KJN
 MESERVE,
 MUMPER &                                                                      STIPULATION RE STANDARD OF REVIEW
HUGHES LLP
                                                                                                           AND ORDER
                   Case 2:21-cv-00787-TLN-KJN Document 10 Filed 09/13/21 Page 3 of 3


              1                                        ORDER

              2
              3 IT IS SO ORDERED:
              4 Dated: September 10, 2021
                                                               Troy L. Nunley
              5                                                United States District Judge
              6
              7
              8
              9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
LAW OFFICES
                                                       3                 Case No. 2:21-cv-00787-TLN-KJN
 MESERVE,
 MUMPER &                                                       STIPULATION RE STANDARD OF REVIEW
HUGHES LLP
                                                                                            AND ORDER
